EXHIBIT JJ

         
(ADVANCING SECURITY AND WELL-BEING LOGO) [c48958c4895801.gif]
       

Jennifer L. Sherman
Senior VP, Human Resources, General Counsel & Secretary
1415 W. 22nd Street, Oak Brook, Illinois 60523-2004
Phone 630-954-2026
Fax 866-229-4459
jsherman@federalsignal.com
www.federalsignal.com
November 10, 2008               
SENT VIA UPS AND E-MAIL TO: wgbarker@aol.com
Mr. Bill Barker
1612-A North Mohawk Street
Chicago, IL 60614
Dear Bill:
It is with great pleasure that we present you with the following offer of
employment in the position of Senior Vice President, Chief Financial Officer,
reporting to William Osborne, CEO, Federal Signal Corporation. We are looking
forward to the addition of your expertise to our leadership team.
To follow please find the specific elements of this offer as they relate to
compensation and benefits:

1)   Base Salary: Your base salary will be $325,000 per year paid semi-monthly.
You will also be considered for a merit-based annual salary compensation change
beginning in March 2009.   2)   Management Incentive Bonus Plan: Starting in
2008, you will be eligible to participate in our bonus program in which your
target annual cash incentive will be 60% of your base salary with the maximum
set at 120% of your base salary. Your incentive compensation will be based on
the year over year growth in Economic Value of the Corporation. This will be
prorated based on your start date. Bonus payments are subject to the approval of
the executive management and generally occur in February.       Short Term
Incentive Bonus Plan: Starting in 2009 you will be eligible to participate in
our bonus program in which your target annual cash incentive will be 60% of your
base salary with the maximum set at 120% of your base salary. The terms of the
proposal plan are attached. Bonus payments are subject to the approval of
executive management and generally occur in February.


 



--------------------------------------------------------------------------------



 



3)   Car Allowance: You will receive a monthly car allowance in the amount of
$950, in accordance with company policies and procedures.   4)   Long-Term
Incentive: You will receive a stock option grant valued at $25,000, subject to
the Board of Director’s approval. Under our stock option program you will vest
on a graded scale over three years and benefit from any appreciation in price
upon exercise.       In addition, you will receive a restricted stock grant of
shares valued at $25,000, also subject to the Board of Director’s approval.
Under our restricted stock program you vest at 100% after three years, receiving
the shares when they vest.       Receipt of these shares is contingent upon your
signing a non-compete agreement. You will be eligible for future annual
Long-Term Incentives.   5)   Vacation Time: Your vacation accrual is based on
the calendar year (prorated for balance of 2008). You will receive 4 weeks of
vacation annually starting in 2009.   6)   Benefits: You will be eligible for
the benefit coverage outlined on the Summary Sheet provided. Medical coverage
begins on the first of the month after employment.       In addition, you will
be eligible to participate in the non-qualified Savings Restoration Plan.   7)  
Severance: You will be eligible to participate in the Federal Signal Executive
General Severance Plan as a Tier 1 Executive. A copy of this plan is attached
for your review.   8)   Change in Control: You will be eligible to enter into a
Change in Control Agreement in the form attached hereto as Exhibit A which will
be effective through December 4, 2008, or until the next meeting of the
Compensation and Benefits Committee, whichever date is the later to occur. Upon
the expiration of the Agreement, you will receive an amended and restated form
of Change in Control Agreement, identical to the amended and restated Change in
Control agreements which are provided for all other Tier 1 employees of the
Company.

Should you decide to accept this offer of employment, your employment will be
considered employment “at will”. This means either you or the Company may choose
to end the employment relationship at any time with or without cause. This offer
is not, nor shall it be construed to be, a contract of employment between you
and Federal Signal Corporation. This offer of employment is expressly contingent
upon your successfully passing a drug and/or alcohol screen, our obtaining a
favorable background check, and your signing a Confidentiality Agreement. Please
contact Peg Senese at 630-954-2031 to make arrangements for these prerequisites.
Bill, I look forward to your joining the Federal Signal team. We hope you will
accept this offer and if so, we would like you to start your new
responsibilities on a mutually agreeable date.

 



--------------------------------------------------------------------------------



 



If you accept this offer, please sign one of the copies of this letter and
return it to me. If you have any questions about this offer, please call me at
630-954-2026.
Best regards,
-s- Jennifer L. Sherman [c48958c4895802.gif]
Jennifer L. Sherman
Sr. Vice President, Human Resources, General Counsel and Secretary
Federal Signal Corporation
Enclosures:
Severance Plan
Benefits Summary
Change In Control
Short Term Incentive Bonus Plan
Acceptance:
I accept this offer as described above.

         
/s/ Bill Barker
  11/12/08    
 
Bill Barker
 
 
Date    

 